PER CURIAM.
Michael Majors’ judgments of conviction and the two concurrent forty-year sentences are affirmed in all respects except the requirement that Majors pay $50.00 to the Crimes Compensation Trust Fund. Majors can only be ordered to pay $20.00 to the fund, as that was the maximum amount authorized by statute at the time the offenses were committed. § 960.20, Fla.Stat. (1989).1
Accordingly, this cause is remanded with directions to reduce the Crimes Compensation Trust Fund assessment to $20.00.
ERVIN, BOOTH and LAWRENCE, JJ., concur.

. Majors committed the underlying offenses in 1989. It was not until 1992 that section 960.20, Florida Statutes, was amended to increase the assessment to the Crimes Compensation Trust Fund from $20.00 to $50.00. Ch. 92-107, § 13, at 905-906, Laws of Fla.